PER CURIAM.
Plaintiff has appealed a final order dismissing its action for failure to prosecute as provided by Rule 1.420, R.C.P., 30 F. S.A.,1 and a final order denying its petition for reinstatement of the cause. The affidavits and other proofs submitted by appellant in opposition to appellee’s motion to dismiss and in support of its petition to reinstate sought to absolve appellant’s counsel for failing to take action in the prosecution of the case for a period of more than one year because of his involvement in a domestic controversy with his wife, and preoccupation in representing other clients.
It is our view that the trial court correctly found and determined that the reasons advanced by appellant do not constitute good cause for reinstating the action, so the orders appealed are accordingly affirmed.2
WIGGINTON, C. J., and CARROLL, DONALD K., and SPECTOR, JJ., concur.

. Rule 1.420(e), R.C.P.
“Failure to Prosecute. All actions in which it does not affirmatively appear from some action taken by filing of pleadings, order of court or otherwise that the same is being prosecuted for a period of one year shall be deemed abated for want of prosecution and shall be dismissed by the court on its own motion or on motion of any interested person, whether a party to the action or not, after notice to the parties; provided that actions so dismissed may be reinstated on motion for good cause, such motion to be served by any party within one month after such order of dismissal.”


. Little v. Sullivan, (Fla.1965) 173 So.2d 135; Ft. Walton Lumber & Supply Company v. Parish, etc. (Fla.App.1962) 142 So.2d 346; Miller v. Hartley’s, Inc., (Fla.App.1957) 97 So.2d 211; Sudduth Realty Co. v. Wright, (Fla.1951) 55 So. 2d 189.